Mr. Presiding Justice Gridley delivered the opinion of the court. 2. Landlord and tenant, § 326*—when question of cancellation of lease and termination of tenancy one of fact. The question whether a lease has been canceled and tenancy thereunder terminated is one of fact. 3. Landlord and tenant, § 274a*—when rights of parties as to deposit fixed as of date of cancellation of lease. Where money is deposited to secure the faithful performance of the covenants of a lease, and the lease is canceled and determined prior to the expiration of its term, the rights of the parties as to the amount deposited are fixed as of the date of such cancellation, and lessor can resort to such deposit only to satisfy rent due or loss accrued at such time.